Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 4/13/2020.
.

	The status of the claims is as follows:
		Claims 1-13 are herein addressed in detail below.


The applicant’s information disclosure statement dated 4/13/2020 has been considered and a copy has been placed in the file.

The drawings are objected to because it appears that if figure 2 is a cross-section along A-A, then why is the drawing considered continuous in figure 2 (along the top) but in Figure 1, it appears that there’s nothing above the door per se.?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, the applicant is referring to a figure (i.e., the last line).

The disclosure is objected to because of the following informalities: it appears that the applicant’s element numbers and elements are not consistent.  For example, the applicant recites “lift motor 21 bracket” and later refers to “lift motor 21”.  There’s a difference between a bracket and a motor, “window body 3 lifter” and “window body 3”, etc…  In these and other instances, are these elements one in the same?  If so consistency should be maintained or the applicant should clearly set forth the multiple elements.  Furthermore, the applicant should proof-read the entire specification for differences between the elements and their numbers as well as phraseology that is used within the claims describing the elements in detail (i.e., window body lifter in the claims but not specifically found/labeled in the specification).  Furthermore, the applicant states that the door shaped fame is composed of at least three first section bars (1) to form a door shaped structure and four first section bars (1) which forms a rectuangular structure.  Exactly what is the applicant trying to recite?  Where are all of the elements in the drawings?  Where are all of the elements that form two different things (and labeled as only one element)?  How can a damping groove be provided IN the first section bar?  Which bar since there are several bars?
Appropriate correction is required.
[NOTE: A 112 first paragraph rejection may be proper in the future if the claimed elements don’t properly correspond to the applicant’s specification.]


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, the phraseology “a distance between the lifter bracket and the door shape frame is not smaller than a maximum thickness of the window body lifter” is not readily understood by the Examiner.  Firstly, the applicant recites “the lifter bracket including multiple elements (lift rod, lift motor bracket, etc.) and the door shaped frame including multiple elements.  Therefore, exactly which elements are being compared to such that one is “not smaller than a maximum thickness”?  Still furthermore, the applicant recites “at least three first section bars (where are they?)” and further claims (in dependent claims) that a damping groove is located on a first section bar (which one?) and that a convex edge is provided on “the first section bar” (which one?).  Throughout the claims, the applicant refers to “the first sectional bar” and elements are attached/connected to it.  Without specifically defining all of the bars independently of one another and having elements attached thereto, the Examiner is unable to ascertain exactly what the applicant is trying to claims since both the specification lacks details in understanding all of the elements and the claims refer to elements being connected to elements yet all of the specific elements have not been 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elijah (2009/0160220 A1).
Elijah (2009/0160220 A1) discloses a lift window assembly comprising a door shaped frame (51) installed on a wall (i.e., RV, see specification), a damping groove (50) embedding a window body (46) is proved on the door shaped frame (51) and divided into a window display area and a window concealment area from up/down (see figure 3), a window lifter bracket (54) for fixing a window body lifter (56) to move the window body (46) vertically between open and closed positions wherein a distance between the lifter bracket (54) and the frame (51) is larger (i.e., not smaller) than a maximum thickness of the window body lifter (56) (since the thickness of the door is minimal shown in Figure 4 and the distance between the lifter bracket and the frame shown in Figure 3 is at least 1/3 of the width of the door from a front to rear view, the 1], the frame (51) has at least three sectional bars (see figure below) with a damping groove in at least one of the sectional bars [Claim 2], a convex edge is connected to the first sectional bar (see figure below) [Claim 3], wherein a second bar (see figure below) is disposed outside the door shaped frame (51) and between the window display area and the window concealment area [Claim 4], a decorative frame (see figure below) disposed around an edge of the window display area and is composed of a third sectional bar with a decorative surface [Claim 5] with the first sectional bar being disposed inside the third sectional bar [Claim 6], a too surface (see figure below) is proved on the connected body and is perpendicular to an insertion direction [Claim 7] and a tooth trench (see figure below) is provided on the third sectional bare and the tooth surfaces on two sides are staggered [Claim 8], a heat preservation cavity [Claim 9], and a fourth sectional bar connected to the third sectional bar on the door shaped frame (see figure below) and disposed between the window display area and the window concealment area [Claim 10].

    PNG
    media_image1.png
    732
    725
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    395
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    599
    645
    media_image3.png
    Greyscale

Depending on the applicant’s amendments, claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Several patent disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634